MEMORANDUM OF DECISION.
Daniel O’Neill appeals from a judgment of the Superior Court, Cumberland County, affirming a decision of the Maine Unemployment Insurance Commission denying him benefits because he was suspended for misconduct connected with his work. 26 M.R.S.A. § 1193(2)(A) (Pamph.1986). O’Neill contends that his suspension from employment after loss of his driving license as a result of an OUI conviction is not a sufficient basis for his disqualification. We conclude that O’Neill’s appeal is controlled by our decision in Look v. Maine Unemployment Ins. Comm’n, 502 A.2d 1033 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.